Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicants’ response and amendment of 11/05/2021 is acknowledged. Claims 1, 2, 4 and 6 have been amended. Claim 8 has been canceled. English  translation of foreign priority document has been submitted.
Status of Claims
3.    Claims 1-7 and 9-10 are pending in this application. Claims 1, 2, 4 and 6 have been amended. Claim 8 has been canceled. Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/32021.

Information Disclosure Statement
4.      Information disclosure statement filed 11/05/2021 has been considered. Initialed copy is enclosed. 
Priority
5.      Receipt is acknowledged of an English translation of certified copy of foreign application 108114789-filed 4/26/2019.  The priority is given to the date of 2109-04-26.

Rejection Moot
Claim Rejections - 35 USC § 103
6.      Rejection of claim 8 under 35 U.S.C. 103 as being un-patentable over Atassi et al. (FEMS Microbiol Lett  2010 Mar;304(1):29-38. Epub 2009 Dec 24), in view of 
Graf et al. (US 20080131462) and Ruiz et al. (Curr. Microbio. (2009) 59, 497-501) is moot in view of cancelation of said claim.




Rejection Withdrawn
Claim Rejections - 35 USC § 103
7.   Rejection of claims 1-7 under 35 U.S.C. 103 as being un-patentable over Atassi et al. (FEMS Microbiol Lett  2010 Mar;304(1):29-38. Epub 2009 Dec 24), in view of 
Graf et al. (US 20080131462) and Ruiz et al. (Curr. Microbio. (2009) 59, 497-501) is withdrawn in view of applicants’ response and amendment of 11/05/2021.

EXAMINER’S AMENDMENT
8.   Authorization for this examiner’s amendment was given in an interview with Wang Chieh-Mei  reg # 70183  on 2/18/2022.
       Please cancel withdrawn claims 9 and 10.

Allowable Subject Matter
9.   Claims 1-7 are allowed.
  The following is an examiner’s statement of reasons for allowance: 
        The claims are drawn to: 
    Claim 1. A method of improving urogenital health, comprising orally administering to a subject a composition comprising an effective amount of a Lactobacillus johnsonii strain, wherein the Lactobacillus johnsonii strain is deposited under the accession number of DSM 33288. 
      The claims are free of prior art.
The closest prior art Atassi et al. (FEMS Microbiol Lett  2010 Mar;304(1):29-38. Epub 2009 Dec 24), in view of Graf et al. (US 20080131462) and Ruiz et al. (Curr. Microbio. (2009) 59, 497-501) do not anticipate or make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863. The examiner can normally be reached Mon-Tues, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645   
February 21, 2022
                                                                                                                                                                                                     /JANA A HINES/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        














































































































































     
.